Case: 11-15252    Date Filed: 10/31/2012   Page: 1 of 6

                                                               [DO NOT PUBLISH]


                 IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                         _____________________________

                                  No. 11-15252
                              Non-Argument Calendar
                         _____________________________

                     D. C. Docket No. 8:10-cv-01484-VMC-AEP


AARON JOSHUA SCOTT,

                                                                  Plaintiff-Appellant,

      versus

COMMISSIONER OF SOCIAL SECURITY,

                                                       Defendant-Appellee.
                  _________________________________________

                     Appeal from the United States District Court
                         for the Middle District of Florida
                  _________________________________________
                                 (October 31, 2012)

Before HULL, MARTIN, and EDMONDSON, Circuit Judges.


PER CURIAM:

               Aaron Joshua Scott, with the assistance of counsel, appeals the

district court’s order affirming the Social Security Commissioner’s denial of
                 Case: 11-15252       Date Filed: 10/31/2012        Page: 2 of 6

Scott’s application for disability insurance benefits and supplemental security

income, 42 U.S.C. § 405(g).1 No reversible error has been shown; we affirm.

       Our review of the Commissioner’s decision is limited to whether substantial

evidence supports the decision and whether the correct legal standards were

applied. Wilson v. Barnhart, 284 F.3d 1219, 1221 (11th Cir. 2002). “Substantial

evidence is more than a scintilla and is such relevant evidence as a reasonable

person would accept as adequate to support a conclusion.” Crawford v. Comm’r

of Soc. Sec., 363 F.3d 1155, 1158 (11th Cir. 2004). Under this limited standard of

review, we may not make fact-findings, re-weigh the evidence, or substitute our

judgment for that of the Administrative Law Judge (“ALJ”). Moore v. Barnhart,

405 F.3d 1208, 1211 (11th Cir. 2005).

       A person who applies for Social Security disability benefits must prove his

disability. See 20 C.F.R. § 404.1512. The ALJ uses a five-step process to

determine whether a claimant has met the burden of proving his disability: (1) the

ALJ determines whether the claimant is engaged in “substantial gainful activity;”

(2) if not, the ALJ decides whether the claimant’s condition or impairment is


       1
         Scott claimed that he was affected by many impairments, including degenerative disc
disease, diabetes, high blood pressure, high triglycerides with recurrent pancreatitis, obesity,
post-traumatic stress disorder, and a depressive disorder. Scott did not challenge the ALJ’s
findings about his physical impairments; his appeal focuses exclusively on his mental
impairments.

                                                 2
              Case: 11-15252     Date Filed: 10/31/2012   Page: 3 of 6

“severe”; (3) if so, the ALJ decides whether the claimant’s impairment meets or

equals the severity of the specified impairments in the Listing of Impairments,

thereby precluding gainful work activity; (4) if the claimant has a severe

impairment that does not meet or equal the severity of an impairment in the Listing

of Impairments, the ALJ assesses a claimant’s “residual functional capacity”

(“RFC”), which measures whether a claimant can perform past relevant work

despite the impairment; and (5) if the claimant is unable to do past relevant work,

the ALJ determines whether, in the light of the claimant’s RFC, age, education,

and work experience, the claimant can perform other work in the national

economy. See Phillips v. Barnhart, 357 F.3d 1232, 1237-39 (11th Cir. 2004). “If

the claimant cannot make the adjustment to other work, the ALJ will determine

that the claimant is disabled.” Id. at 1239.

       Scott’s appeal focuses on step five in the evaluation process: whether he

can perform other work in the national economy. Scott specifically asserts that the

ALJ failed to propound hypothetical questions that included his moderate inability

to maintain concentration, persistence, and pace.

      By two avenues, the ALJ might determine whether the claimant has the

ability to adjust to other work in the national economy: by applying the Medical

Vocational Guidelines or by using a vocational expert. Phillips, 357 F.3d at 1239-

                                          3
              Case: 11-15252    Date Filed: 10/31/2012   Page: 4 of 6

40. The ALJ here relied on the use of a vocational expert. When the ALJ uses a

vocational expert, the ALJ poses hypothetical questions to the vocational expert to

ascertain whether someone with the claimant’s previously-determined limitations

will be able to secure employment in the national economy. Id. at 1240.

      We recently followed the example of many other circuits in rejecting the

argument that an ALJ generally accounts for a claimant’s limitations in

concentration, persistence, and pace by restricting hypothetical questions to

simple, routine tasks or unskilled work. Winschel v. Comm’r of Soc. Sec., 631

F.3d 1176, 1180 (11th Cir. 2011). However, we clarified that:

      when medical evidence demonstrates that a claimant can engage in
      simple, routine tasks or unskilled work despite limitations in
      concentration, persistence, and pace, courts have concluded that
      limiting the hypothetical to include only unskilled work sufficiently
      accounts for such limitations. Additionally, other circuits have held
      that hypothetical questions adequately account for a claimant’s
      limitations in concentration, persistence, and pace when the questions
      otherwise implicitly account for these limitations.

Id. at 1180-81 (citations omitted). In Winschel, we highlighted that the ALJ did

not indicate that medical evidence suggested the plaintiff’s ability to work was

unaffected by this limitation, nor did the ALJ otherwise implicitly account for the

limitation in the hypothetical question. Id. at 1181. So, we concluded that,

because the ALJ should have explicitly included Winschel’s moderate limitation



                                         4
              Case: 11-15252     Date Filed: 10/31/2012   Page: 5 of 6

in maintaining concentration, persistence, and pace in the hypothetical question to

the VE, the VE’s testimony was not “substantial evidence” that supported the

ALJ’s conclusion. Id.

      Here, unlike the case in Winschel, the ALJ clearly indicated that medical

evidence showed that Scott could complete simple tasks on a regular basis. The

ALJ concurred with and adopted the opinions of the two state-agency mental-

health consultants (Drs. Carter and Weber), who both concluded that, despite

Scott’s psychological problems -- including irritability, Scott was capable of

completing simple tasks on a regular basis based on his ability to cope with

routine activities and to get along with others. Dr. Carter noted that Scott was able

to understand, remember, and carry out simple instructions and procedures and

could concentrate to complete things he started. Dr. Weber also determined that

Scott was able to understand and remember simple and fairly detailed instructions

and could complete simple tasks on a regular basis, from a mental standpoint.

Moreover, in his own function report, Scott did not mark the boxes provided to

indicate that he had problems with his memory, completing tasks, concentration,

understanding, or following instructions. Scott also noted that he regularly

attended school, shopped for groceries, managed his money, watched television,

and played on the computer.

                                          5
              Case: 11-15252     Date Filed: 10/31/2012   Page: 6 of 6

      The ALJ limited his hypothetical question to the VE to include work that

would require “low stress, simple, unskilled; one, two, or three step instructions.”

He specifically noted in the hypothetical that the person had “psychological based

symptoms which affect[ed] his ability to concentrate upon complex or detailed

tasks; but would remain capable of understanding, remembering and carrying out

simple job instructions.” Because the medical evidence demonstrated that Scott

could engage in simple, routine tasks or unskilled work despite moderate

limitations in concentration, persistence, and pace, the ALJ sufficiently accounted

for such impairments by limiting the hypothetical to include only unskilled work.

See Winschel, 631 F.3d at 1180. In response to the ALJ’s hypothetical, the VE

testified that such a person would be capable of performing the job of an office

helper and interoffice mail clerk. Accordingly, substantial evidence supports the

ALJ’s decision that Scott could perform a significant number of light, unskilled

jobs in the national economy.

      AFFIRMED.




                                          6